UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1224


YONG HUANG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    September 27, 2012             Decided:   October 5, 2012


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Adedayo O. Idowu, LAW OFFICES OF ADEDAYO O. IDOWU, PLLC, New
York, New York, for Petitioner. Stuart F. Delery, Acting
Assistant   Attorney  General,  Thomas   B.   Fatouros,  Senior
Litigation Counsel, Jeffrey R. Meyer, UNITED STATES DEPARTMENT
OF JUSTICE, Office of Immigration Litigation, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yong    Huang,      a     native      and    citizen    of    the     People’s

Republic of China, petitions for review of an order of the Board

of   Immigration      Appeals         (Board)      dismissing      his     appeal    of    the

Immigration Judge’s decision denying relief from removal.                                Huang

first disputes the finding that he failed to qualify for asylum,

contending that he demonstrated past persecution and asserting

that    the   Board       erred    in    concluding         that   his     resistance         to

China’s coercive population control policy was not one central

reason for the alleged persecution.

              A   determination         regarding         eligibility      for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                              INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                       Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2006).                    Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                     Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                This

court   will      reverse    the       Board       only   if   “the   evidence       .    .   .

presented was so compelling that no reasonable factfinder could

fail     to        find     the         requisite          fear      of     persecution.”



                                               2
Elias-Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d

316, 325 n.14 (4th Cir. 2002).

            We have reviewed the evidence of record and conclude

that   substantial     evidence      supports         the       agency’s    finding      that

Huang failed to show that he suffered past persecution or has a

well-founded fear of future persecution.                           We therefore uphold

the denial of Huang’s requests for asylum and withholding of

removal.     See Camera v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004) (“Because the burden of proof for withholding of removal

is higher than for asylum — even though the facts that must be

proved are the same — an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

            Finally,        Huang     challenges                the   denial      of      his

application for protection under the Convention Against Torture

(CAT).      To    qualify   for     this    relief,         a    petitioner     bears     the

burden of demonstrating that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”        8 C.F.R. § 1208.16(c)(2) (2012).                     We have reviewed

the evidence of record and conclude that substantial evidence

supports the agency’s denial of CAT protection.

            Accordingly,      we     deny       the   petition        for     review.      We

dispense    with     oral    argument       because             the   facts     and     legal



                                            3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4